t c summary opinion united_states tax_court marco e brown petitioner v commissioner of internal revenue respondent docket no 275-07s filed date marco e brown pro_se laura price for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioner’s unpaid federal unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue income_tax_liability for in his petition and at trial petitioner’s only challenge concerned the existence and amount of the underlying tax_liability respondent argues that petitioner’s underlying tax_liability for is not an issue that can be raised in this case because the unpaid tax to be collected consists of a deficiency that was determined in a previous notice_of_deficiency that was received by petitioner whether the underlying tax_liability can be challenged before the commissioner may levy on any property or property right the taxpayer must be provided written notice of the right to request a hearing during the 30-day period before the first levy sec_6330 if the taxpayer requests a hearing an appeals officer of the commissioner must hold the hearing sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 sec_6330 limits the taxpayer’s ability to challenge the underlying tax_liability during the hearing specifically the taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability id the administrative record compiled by the appeals officer contains copies of the notice_of_deficiency and the u s postal service form_3877 mailing certificate showing that the notice_of_deficiency was mailed to petitioner pincite kelvington drive orlando florida on date in the absence of evidence to the contrary the presumption of regularity and of delivery justify the conclusion that the notice_of_deficiency was delivered to petitioner 114_tc_604 petitioner testified that he did not know whether he received a notice_of_deficiency the administrative file contains documents that petitioner submitted to the irs that show petitioner’s address as kelvington drive on and after date petitioner testified that he had moved from the kelvington drive address sometime during but he finally agreed that he moved from kelvington drive in date petitioner has failed to overcome the presumption of regularity and of delivery referred to in sego based on this record we conclude that petitioner received the notice_of_deficiency for his taxable_year and therefore is precluded at trial we reserved ruling on the admission of the administrative record see fed r evid upon consideration we hold that it is admissible for purposes of establishing these facts from contesting the existence or amount of the underlying liability in this sec_6330 proceeding since that is the only challenge that petitioner has made to the proposed collection action respondent’s determination to proceed with collection is upheld decision will be entered for respondent the underlying liability arose from respondent’s rejection of petitioner’s claims for head_of_household filing_status personal exemptions and earned_income and child tax_credits even though petitioner did not have the right to raise the existence or amount of the underlying liability before the appeals officer the appeals officer did give petitioner a telephonic hearing and considered and rejected petitioner’s claims regarding the underlying liability in respondent’s pretrial memorandum and statements at trial respondent’s counsel stated that petitioner failed to provide any of the documents that the appeals officer requested petitioner and his son’s mother ms chung testified that they did provide documents the administrative file contains some documents that petitioner submitted in attempting to prove that he supported his son and ms chung and that they both lived with him during after conducting a telephonic hearing the appeals officer rejected petitioner’s position on the grounds that he did not submit any documentation and that the testimony of petitioner was not credible we had the opportunity to see and hear the testimony of petitioner and ms chung and found their testimony to be credible because as previously explained petitioner received a notice_of_deficiency see sec_6330 he has no right to further consideration of the underlying liability by an appeals officer however we believe it might be in the best interests of good tax_administration for respondent to give further consideration to petitioner’s claims in any event petitioner still has the option of paying the tax and instituting a refund claim
